Citation Nr: 1532395	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  04-38 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 3, 2005.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted service connection for PTSD, and assigned an initial 50 percent rating, effective from July 16, 2002.

The RO subsequently issued a July 2005 rating decision that increased the 50 percent disability rating for the service-connected PTSD to 70 percent, effective from January 19, 2005.  In a February 2010 rating decision, the RO assigned an earlier effective date of July 16, 2002 (the effective date of service connection) for the assignment of the 70 percent rating for the service-connected PTSD.  

In a December 2012 decision, the Board granted an increased rating to 100 percent for the service-connected PTSD from May 3, 2005; and, remanded the inferred claim for a TDIU.  In a July 2014 supplemental statement of the case, the RO denied the TDIU claim.  


FINDINGS OF FACT

1.  Since July 30, 2003, the Veteran has been unable to obtain or maintain substantially gainful employment solely due to his service-connected PTSD.  

2.  The Veteran's other service-connected disability of tinnitus, rated as 10 percent disabling has never been shown to have any effect on the Veteran's employability.  

3.  Prior to July 30, 2003, the Veteran was gainfully employed.  



CONCLUSION OF LAW

The criteria for a TDIU based solely on PTSD have been met since July 30, 2003, but not earlier.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, the Veteran's service-connected disabilities include PTSD, rated as 70 percent disabling from July 16, 2002 and rated as 100 percent disabling from May 3, 2005; and, tinnitus, rated as 10 percent disabling.   For the period since May 3, 2005, PTSD is rated as 100 percent disabling.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  The Board also notes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).
In this case, the Veteran meets the threshold percentage requirements for consideration of a TDIU on a schedular basis since July 16, 2002 because his service-connected PTSD has been rated as 70 percent disabling since that time.  Thus, the Board must determine whether the Veteran is unemployable as of that date.  

A January 2003 VA examination report shows that the Veteran was employed and was able to maintain gainful employment during that time period.  The Veteran had a career in iron work prior to his wife's sudden death on July 30, 2003.  A VA examination report from May 2005 notes that there had been a substantial deterioration in the Veteran's PTSD symptoms since the death of his wife.  The most significant deterioration occurred in the area concerning the Veteran's work.  The Veteran explained to the examiner that he was constantly being asked to be a foreman and he did not think he could do that job because he became too irritable and upset.  He was finally laid off from his job as an iron worker and never looked for another job.  He was unable to supervise others and that made him stressed out and irritable.  Eventually he was not able to work at all at his previous occupation.  Prior to that time, the Veteran did not lose any significant time from work.  

A VA examiner in March 2014 reviewed the Veteran's claims file and opined that, irrespective of age or comorbid medical conditions, the Veteran would have had severe limitations in sedentary or physical labor positions between the time period of 2003 and 2005.  The examiner referred to the 2005 PTSD examination noting that the history clearly indicated that the Veteran was struggling with employment but able to maintain employment until his wife's sudden death in 2003 when his PTSD symptoms rapidly increased and his functional status regarding employment rapidly deteriorated.  The record was clearly indicative of avoidance patterns as well as increasing agitation; and the examiner found that it supported his opinion that the Veteran would have significant decrements in either sedentary or physical positions after the death of his wife.  There is no contradictory evidence of record.  
In light of the foregoing, the Board finds it undisputable that the Veteran became unemployable solely due to his service-connected PTSD on July 31, 2003, the date on which his spouse suddenly died.  

The Board will consider whether the Veteran's other service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation, particularly on and after May 3, 2005.  See 75 Fed. Reg. 11230 (March 10, 2010) ("The logic of Bradley suggests that if a Veteran has a schedular total rating for a particular disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under 114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100-percent disability rating.").

The Veteran's other service-connected disability of tinnitus, is rated as 10 percent disabling, and the evidence of record does not suggest, nor has the Veteran claimed, that his tinnitus has any effect on his ability to work.  Thus, because the PTSD is the sole cause of the Veteran's unemployability, and his other service-connected disability of tinnitus has no effect on employability, a separate TDIU for the period from May 3, 2005 is not warranted.

The record also reflects that the Veteran was gainfully employed prior to his wife's sudden death on July 31, 2003; thus, a TDIU is not warranted prior to July 31, 2003.  

Because the Veteran was gainfully employed prior to July 31, 2003, and because a TDIU is granted effective from July 31, 2003, this claim has been granted in full to the extent that the law allows, and therefore any defect in VA duties to notify and assist is harmless error.  


ORDER

A TDIU is granted, effective from July 31, 2003, subject to regulations applicable to the payment of monetary benefits.
  

____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


